

PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
1.
Purposes of the Plan. The purposes of this Plan are:

•to attract and retain the best available personnel for positions of substantial
responsibility,
•to provide additional incentive to Employees, Directors and Consultants, and
•to promote the success of the Company’s business.
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.
Definitions. As used herein, the following definitions will apply:

(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
(e)“Board” means the Board of Directors of the Company.
(f)“Change in Control” means the occurrence of any of the following events:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes


1

--------------------------------------------------------------------------------




of this subsection, the acquisition of additional stock by any one Person, who
is considered to own more than fifty percent (50%) of the total voting power of
the stock of the Company will not be considered a Change in Control; or
(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole


2

--------------------------------------------------------------------------------




purpose is to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction.
(g)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or a duly authorized committee of the
Board, in accordance with Section 4 hereof.
(i)“Common Stock” means the common stock of the Company.
(j)“Company” means Palo Alto Networks, Inc., a Delaware corporation, or any
successor thereto.
(k)“Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.
(l)“Director” means a member of the Board.
(m)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(n)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.


3

--------------------------------------------------------------------------------




(q)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, its Fair Market Value will be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(iii)For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or
(iv)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(r)“Fiscal Year” means the fiscal year of the Company.
(s)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(t)“Inside Director” means a Director who is an Employee.
(u)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(w)“Option” means a stock option granted pursuant to the Plan.
(x)“Outside Director” means a Director who is not an Employee.
(y)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.


4

--------------------------------------------------------------------------------




(z)“Participant” means the holder of an outstanding Award.
(aa)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(bb)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(cc)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(dd)“Plan” means this 2012 Equity Incentive Plan.
(ee)“Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
(ff)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.
(gg)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(hh)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
(ii)“Section 16(b)” means Section 16(b) of the Exchange Act.
(jj)“Service Provider” means an Employee, Director or Consultant.
(kk)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.
(ll)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.
(mm)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.


5

--------------------------------------------------------------------------------




3.
Stock Subject to the Plan.

(a)Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 10,000,000 Shares, plus (i) any Shares that, as of the Registration Date,
have been reserved but not issued pursuant to any awards granted under the
Company’s 2005 Equity Incentive Plan, as amended (the “2005 Plan”) and are not
subject to any awards granted thereunder, and (ii) any Shares subject to stock
options or similar awards granted under the 2005 Plan that, after the
Registration Date, expire or otherwise terminate without having been exercised
in full and Shares issued pursuant to awards granted under the 2005 Plan that,
after the Registration Date, are forfeited to or repurchased by the Company,
with the maximum number of Shares to be added to the Plan pursuant to clauses
(i) and (ii) equal to 9,000,000 Shares. The Shares may be authorized, but
unissued, or reacquired Common Stock.
(b)Automatic Share Reserve Increase. The number of Shares available for issuance
under the Plan will be increased on the first day of each Fiscal Year beginning
with the 2014 Fiscal Year, in an amount equal to the least of
(i) 8,000,000 Shares, (ii)  4.5% of the outstanding Shares on the last day of
the immediately preceding Fiscal Year or (iii) such number of Shares determined
by the Board.
(c)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to Stock Appreciation Rights, only Shares
actually issued (i.e., the net Shares issued) pursuant to a Stock Appreciation
Right will cease to be available under the Plan; all remaining Shares under
Stock Appreciation Rights will remain available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will become available for
future grant or sale under the Plan. To the extent an Award under the Plan is
paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in Section
13, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Sections 3(b) and 3(c).


6

--------------------------------------------------------------------------------




(d)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.
Administration of the Plan.

(a)Procedure.
(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)to approve forms of Award Agreements for use under the Plan;
(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;


7

--------------------------------------------------------------------------------




(vi)to determine the terms and conditions of any, and to institute any Exchange
Program;
(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;
(ix)to modify or amend each Award (subject to Section 18 of the Plan), including
but not limited to the discretionary authority to extend the post-termination
exercisability period of Awards and to extend the maximum term of an Option
(subject to Section 6(b) of the Plan regarding Incentive Stock Options);
(x)to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 14 of the Plan;
(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
6.
Stock Options.

(a)Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The


8

--------------------------------------------------------------------------------




Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.
(b)Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
(c)Option Exercise Price and Consideration.
(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)        In the case of an Incentive Stock Option
(A)        granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
(B)        granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(2)        In the case of a Nonstatutory Stock Option, the per Share exercise
price will be no less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.
(3)        Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than one hundred percent (100%) of the Fair Market
Value per Share on the date of grant pursuant to a transaction described in, and
in a manner consistent with, Section 424(a) of the Code.
(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration


9

--------------------------------------------------------------------------------




at the time of grant. Such consideration may consist entirely of: (1) cash;
(2) check; (3) promissory note, to the extent permitted by Applicable Laws,
(4) other Shares, provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
such Option will be exercised and provided that accepting such Shares will not
result in any adverse accounting consequences to the Company, as the
Administrator determines in its sole discretion; (5) consideration received by
the Company under a broker-assisted (or other) cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan; (6) by net exercise; (7) such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws;
or (8) any combination of the foregoing methods of payment.
(d)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination. Unless otherwise provided by


10

--------------------------------------------------------------------------------




the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan. If after termination the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.
(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.
(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
7.
Restricted Stock.

(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.


11

--------------------------------------------------------------------------------




(c)Transferability. Except as provided in this Section 7 or the Award Agreement,
Shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.
(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.
Restricted Stock Units.

(a)Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an AwardAgreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.
(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as determined by the
Administrator.


12

--------------------------------------------------------------------------------




Notwithstanding the foregoing, at any time after the grant of Restricted Stock
Units, the Administrator, in its sole discretion, may reduce or waive any
vesting criteria that must be met to receive a payout.
(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(e)Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.
Stock Appreciation Rights.

(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.
(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and Section
6(d) relating to exercise also will apply to Stock Appreciation Rights.
(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times


13

--------------------------------------------------------------------------------




(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
10.
Performance Units and Performance Shares.

(a)Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.
(b)Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.
(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(d)Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.
(e)Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the


14

--------------------------------------------------------------------------------




earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.
11.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
12.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.
13.
Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines, including, without
limitation, that each Award be assumed or an equivalent


15

--------------------------------------------------------------------------------




option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. The Administrator will not be required
to treat all Awards similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
(d)Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would


16

--------------------------------------------------------------------------------




not otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Performance Units and
Performance Shares, all performance goals or other vesting criteria will be
deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.
14.
Tax.

(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
(c)Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.
15.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
16.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined


17

--------------------------------------------------------------------------------




by the Administrator. Notice of the determination will be provided to each
Participant within a reasonable time after the date of such grant.
17.Term of Plan. Subject to Section 21 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii) the
business day immediately prior to the Registration Date. It will continue in
effect for a term of ten (10) years from the date adopted by the Board, unless
terminated earlier under Section 18 of the Plan.
18.
Amendment and Termination of the Plan.

(a)Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
19.
Conditions Upon Issuance of Shares.

(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
20.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue


18

--------------------------------------------------------------------------------




or sell such Shares as to which such requisite authority, registration,
qualification or rule compliance will not have been obtained.
21.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.




19

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Stock Option (the “Notice of Grant”) and Terms and
Conditions of Stock Option Grant, attached hereto as Exhibit A (together, the
“Agreement”).
NOTICE OF STOCK OPTION GRANT
Participant:
 
 
Address:
 
 
 
 
 

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Vesting Commencement Date
 
 
 
Number of Shares Granted
 
 
 
Exercise Price per Share
 
$
 
Total Exercise Price
 
$
 
Type of Option
 
 
Incentive Stock Option
 
 
 
Nonstatutory Stock Option
Term/Expiration Date
 
 
 

Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement


1

--------------------------------------------------------------------------------





Date (and if there is no corresponding day, on the last day of the month),
subject to Participant continuing to be a Service Provider through each such
date.
Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 13(c) of the Plan.
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.
PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Address:
 
 
 
 
 
 
 
 





2

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant (“Participant”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”), subject to all of the
terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory Stock
Option (“NSO”). Further, if for any reason this Option (or portion thereof) will
not qualify as an ISO, then, to the extent of such nonqualification, such Option
(or portion thereof) shall be regarded as a NSO granted under the Plan. In no
event will the Administrator, the Company or any Parent or Subsidiary or any of
their respective employees or directors have any liability to Participant (or
any other person) due to the failure of the Option to qualify for any reason as
an ISO.
2.Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.Exercise of Option.
(a)Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.


3

--------------------------------------------------------------------------------





(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.
5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a)cash;
(b)check;
(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
6.Tax Obligations.
(a)Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. To the extent determined appropriate by the Company
in its discretion, it will have the right (but not the obligation) to satisfy
any tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if such withholding amounts are not delivered at the time of
exercise.


4

--------------------------------------------------------------------------------





(b)Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.
(c)Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.
7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
8.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT


5

--------------------------------------------------------------------------------





AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
9.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Palo Alto Networks, Inc. 3300
Olocott Street, Santa Clara, CA 95054, or at such other address as the Company
may hereafter designate in writing.
10.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
11.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
12.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.
13.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
14.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan


6

--------------------------------------------------------------------------------





as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any Shares
subject to the Option have vested). All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
15.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
17.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
18.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.
19.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
20.Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under


7

--------------------------------------------------------------------------------





this Option or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Santa Clara County, California, or the federal courts
for the Northern District of California, and no other courts, where this Option
is made and/or to be performed.






8

--------------------------------------------------------------------------------






EXHIBIT B
PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Palo Alto Networks, Inc.
3300 Olcott St.
Santa Clara, CA 95054


Attention: ___________


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Palo Alto Networks, Inc. (the “Company”) under
and pursuant to the 2012 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated ________ (the “Agreement”). The purchase price for the Shares
will be $_____________, as required by the Agreement.
2.Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.
3.Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
4.Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
5.Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with


1



--------------------------------------------------------------------------------





the purchase or disposition of the Shares and that Purchaser is not relying on
the Company for any tax advice.
6.Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.
Submitted by:
 
Accepted by:
 
 
 
PURCHASER
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Its
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
Date Received









2



--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Restricted Stock Unit Award Agreement (the “Award Agreement”).
NOTICE OF RESTRICTED STOCK UNIT GRANT
Participant:
 
 
Address:
 
 
 
 
 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Vesting Commencement Date
 
 
 
Number of Restricted Stock Units
 
 
 

Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units will vest on the one
(1) year anniversary of the Vesting Commencement Date, and twenty-five percent
(25%) of the Restricted Stock Units will vest each year thereafter on the same
day as the Vesting Commencement Date, subject to Participant continuing to be a
Service Provider through each such date.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.
By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award


1

--------------------------------------------------------------------------------





Agreement, including the Terms and Conditions of Restricted Stock Unit Grant,
attached hereto as Exhibit A, all of which are made a part of this document.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.
PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Residence Address:
 
 
 
 
 
 
 
 





2

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time, subject to the terms of the Plan.
If so accelerated, such Restricted Stock Units will be considered as having
vested as of the date specified by the Administrator. The payment of Shares
vesting pursuant to this Section 4 shall in all cases be paid at a time or in a
manner that is exempt from, or complies with, Section 409A.


3

--------------------------------------------------------------------------------





Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply. Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines


4

--------------------------------------------------------------------------------





must be withheld with respect to such Shares. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any tax withholding obligations by reducing the
number of Shares otherwise deliverable to Participant and, until determined
otherwise by the Company, this will be the method by which such tax withholding
obligations are satisfied. To the extent determined appropriate by the Company
in its discretion, it will have the right (but not the obligation) to satisfy
any tax withholding obligations through the use of the method described in (d)
above. If Participant fails to make satisfactory arrangements for the payment of
any required tax withholding obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4 or tax withholding obligations related to Restricted Stock Units otherwise are
due, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and the Restricted Stock Units will be
returned to the Company at no cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR


5

--------------------------------------------------------------------------------





IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Palo Alto Networks,
Inc., 3300 Olcott Street, Santa Clara, CA, 95404, or at such other address as
the Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.
14.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more


6

--------------------------------------------------------------------------------





provisions of the Plan, the provisions of the Plan will govern. Capitalized
terms used and not defined in this Award Agreement will have the meaning set
forth in the Plan.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
18.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
19.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.


7

--------------------------------------------------------------------------------





20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Governing Law. This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of California, and agree that such litigation will be conducted
in the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.








8

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Restricted Stock (the “Notice of Grant”) and Terms
and Conditions of Restricted Stock Grant, attached hereto as Exhibit A
(together, the “Agreement”).
NOTICE OF RESTRICTED STOCK GRANT


Participant:
 
 
Address:
 
 
 
 
 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Vesting Commencement Date
 
 
 
Total Number of Shares Granted
 
 
 

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
Twenty-five percent (25%) of the Shares of Restricted Stock will vest on the one
(1) year anniversary of the Vesting Commencement Date, and twenty-five percent
(25%) of the Shares of Restricted Stock will vest each year thereafter on the
same day as the Vesting Commencement Date, subject to Participant continuing to
be a Service Provider through each such date.


1

--------------------------------------------------------------------------------





By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock is granted under and governed by the terms and
conditions of the Plan and this Agreement. Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.
PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Address:
 
 
 
 
 
 
 
 





2

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.
2.Escrow of Shares.
(a)All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting


3

--------------------------------------------------------------------------------





the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.
(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
Participant will not be entitled to a refund of the price paid for the Shares of
Restricted Stock, if any, returned to the Company pursuant to this Section 5.
Participant hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, stock
powers


4

--------------------------------------------------------------------------------





which may be necessary to transfer the certificate or certificates evidencing
such unvested Shares to the Company upon such termination of service.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
tax withholding obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the
obligation) to satisfy any tax withholding obligations through the use of the
method described in (d) above If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 or tax withholding obligations related to the
applicable Shares otherwise are due, Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.


5

--------------------------------------------------------------------------------





9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Palo Alto Networks, Inc.,
3300 Olcott Street, Santa Clara, CA, 95054, or at such other address as the
Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in Section
6, the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
13.Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the


6

--------------------------------------------------------------------------------





date of grant of the Restricted Stock as the Administrator may establish from
time to time for reasons of administrative convenience.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
19.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.


7

--------------------------------------------------------------------------------





20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Award of Restricted Stock or this
Agreement, the parties hereby submit to and consent to the jurisdiction of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Award of
Restricted Stock is made and/or to be performed.


8

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Restricted Stock, including the attached Vesting
Appendix (the “Notice of Grant”), and Terms and Conditions of Restricted Stock
Grant, attached hereto as Exhibit A (together, the “Agreement”).
NOTICE OF RESTRICTED STOCK GRANT
Participant:
 
 
Address:
 
 
 
 
 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Date of Grant    
 
 
 
Vesting Commencement Date
 
 
 
Target Shares of Restricted Stock
 
 
 
Maximum Shares of Restricted Stock    
 
 
 

Vesting Schedule:
The Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the attached Vesting Appendix.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock, the Restricted Stock will
immediately be forfeited.


-1-

--------------------------------------------------------------------------------





By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock is granted under and governed by the terms and
conditions of the Plan and this Agreement. Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.
PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
 
 
 
 
Print Name
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 









-2-

--------------------------------------------------------------------------------









EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.
2.Escrow of Shares.
(a)All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.


-3-

--------------------------------------------------------------------------------





(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.
(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.


-4-

--------------------------------------------------------------------------------





5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
Participant will not be entitled to a refund of the price paid for the Shares of
Restricted Stock, if any, returned to the Company pursuant to this Section 5.
Participant hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination of service.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
tax withholding obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the
obligation) to satisfy any tax


-5-

--------------------------------------------------------------------------------





withholding obligations through the use of the method described in (d) above If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable Shares
otherwise are scheduled to vest pursuant to Sections 3 or 4 or tax withholding
obligations related to the applicable Shares otherwise are due, Participant will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Palo Alto Networks, Inc.,
3300 Olcott Street, Santa Clara, CA, 95054, or at such other address as the
Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in Section
6, the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon


-6-

--------------------------------------------------------------------------------





any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
13.Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to


-7-

--------------------------------------------------------------------------------





participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
19.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.
20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Forfeiture or Clawback. The Restricted Stock (including any proceeds, gains
or other economic benefit received by the Participant from a subsequent sale of
Shares issued upon vesting) will be subject to the Company’s compensation
recovery or clawback policy currently in effect and any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other Applicable Laws.
22.Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that


-8-

--------------------------------------------------------------------------------





arises under this Award of Restricted Stock or this Agreement, the parties
hereby submit to and consent to the jurisdiction of California, and agree that
such litigation will be conducted in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock is made and/or to be performed.




-9-

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Restricted Stock (the “Notice of Grant”) and Terms
and Conditions of Restricted Stock Grant, attached hereto as Exhibit A
(together, the “Agreement”).
NOTICE OF RESTRICTED STOCK GRANT


Participant Name
 
First Last


Address:
 
Address 1
 
 


Address 2



Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number                
Date of Grant                
Vesting Commencement Date    
Total Number of Shares Granted    
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
25% of the Eligible Restricted Stock will vest on the one year anniversary of
the Vesting Commencement Date and one-sixteenth (1/16) of the Eligible
Restricted Stock will vest quarterly thereafter, in each case, subject to the
Participant continuing to be a Service Provider through each vesting date.


    
-1-

--------------------------------------------------------------------------------





By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock is granted under and governed by the terms and
conditions of the Plan and this Agreement. Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.


PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
 
 
Senior Vice President & General Counsel
Print Name
 
Title

Address:
Address 1
Address 2




-2-

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.
2.Escrow of Shares.
(a)All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.


-3-

--------------------------------------------------------------------------------





(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.
(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited


-4-

--------------------------------------------------------------------------------





and automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder. Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5. Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
tax withholding obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the
obligation) to satisfy any tax withholding obligations through the use of the
method described in (d) above If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3


-5-

--------------------------------------------------------------------------------





or 4 or tax withholding obligations related to the applicable Shares otherwise
are due, Participant will permanently forfeit such Shares and the Shares will be
returned to the Company at no cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Palo Alto Networks, Inc.,
3300 Olcott Street, Santa Clara, CA, 95054, or at such other address as the
Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in Section
6, the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any


-6-

--------------------------------------------------------------------------------





attempted sale under any execution, attachment or similar process, this grant
and the rights and privileges conferred hereby immediately will become null and
void.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
13.Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents


-7-

--------------------------------------------------------------------------------





by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
19.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.
20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Forfeiture or Clawback. The Restricted Stock (including any proceeds, gains
or other economic benefit received by the Participant from a subsequent sale of
Shares issued upon vesting) will be subject to the Company’s compensation
recovery or clawback policy currently in effect and any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other Applicable Laws.
22.Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Award of Restricted Stock or this
Agreement, the parties hereby submit to and


-8-

--------------------------------------------------------------------------------





consent to the jurisdiction of California, and agree that such litigation will
be conducted in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award of Restricted Stock is made and/or to be
performed.




-9-

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Restricted Stock Unit Award Agreement (the “Award Agreement”).
NOTICE OF RESTRICTED STOCK UNIT GRANT
Participant Name:                    
Address:                
You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:


Grant Number    
 
 


Date of Grant
 
 


Vesting Commencement Date
 
 


Number of Restricted Stock Units
 
 

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units will vest on the one
(1) year anniversary of the Vesting Commencement Date, and twenty-five percent
(25%) of the Restricted Stock Units will vest each year thereafter on the same
day as the Vesting Commencement Date, subject to Participant continuing to be a
Service Provider through each such date.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.


-1-

--------------------------------------------------------------------------------





By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, all of
which are made a part of this document. Participant has reviewed the Plan and
this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


PARTICIPANT:
 
PALO ALTO NETWORKS, INC.
 
 
 
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Title
 
 
 
Residence Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 









-2-

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time, subject to the terms of the Plan.
If so accelerated, such Restricted Stock Units will be considered as having
vested as of the date specified by the Administrator. The payment of Shares
vesting pursuant to this Section 4 shall in all cases be paid at a time or in a
manner that is exempt from, or complies with, Section 409A.


-3-

--------------------------------------------------------------------------------





Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply. Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines


-4-

--------------------------------------------------------------------------------





must be withheld with respect to such Shares. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any tax withholding obligations by reducing the
number of Shares otherwise deliverable to Participant and, until determined
otherwise by the Company, this will be the method by which such tax withholding
obligations are satisfied. To the extent determined appropriate by the Company
in its discretion, it will have the right (but not the obligation) to satisfy
any tax withholding obligations through the use of the method described in (d)
above. If Participant fails to make satisfactory arrangements for the payment of
any required tax withholding obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4 or tax withholding obligations related to Restricted Stock Units otherwise are
due, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and the Restricted Stock Units will be
returned to the Company at no cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR


-5-

--------------------------------------------------------------------------------





IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Palo Alto Networks,
Inc., 3300 Olcott Street, Santa Clara, CA, 95404, or at such other address as
the Company may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.
14.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more


-6-

--------------------------------------------------------------------------------





provisions of the Plan, the provisions of the Plan will govern. Capitalized
terms used and not defined in this Award Agreement will have the meaning set
forth in the Plan.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
18.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
19.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.


-7-

--------------------------------------------------------------------------------





20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Forfeiture or Clawback. This Award of Restricted Stock Units (including any
proceeds, gains or other economic benefit received by the Participant from a
subsequent sale of Shares issued upon vesting) will be subject to the Company’s
compensation recovery or clawback policy currently in effect and any clawback
policy that the Company is required to adopt pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other Applicable Laws.
22.Governing Law. This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of California, and agree that such litigation will be conducted
in the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.






-8-

--------------------------------------------------------------------------------




















PALO ALTO NETWORKS, INC.


APPENDIX- ISRAELI TAXPAYERS


2012 EQUITY INCENTIVE PLAN




ADOPTED


ON MAY 30, 2014











1

--------------------------------------------------------------------------------





PALO ALTO NETWORKS, INC.
(THE “COMPANY”)
APPENDIX – ISRAELI TAXPAYERS
2012 EQUITY INCENTIVE PLAN
1.Special Provisions for Persons who are Israeli Taxpayers
1.1This Appendix (the “Appendix”) to the Palo Alto Networks, Inc. 2012 Equity
Incentive Plan (the “Plan”) is effective as of May 30, 2014 (the “Effective
Date”).
1.2The provisions specified hereunder apply only to persons who are subject to
taxation by the State of Israel with respect to the Awards (as defined below).
1.3This Appendix applies with respect to the Awards under the Plan. The purpose
of this Appendix is to establish certain rules and limitations applicable to
Awards that may be granted under the Plan to Eligible Employees (as defined
below) from time to time, in compliance with the securities and other applicable
laws currently in force in the State of Israel. Except as otherwise provided by
this Appendix, all grants made pursuant to this Appendix shall be governed by
the terms of the Plan. This Appendix is applicable only to grants made after the
Effective Date. This Appendix complies with, and is subject to the ITO (as
defined below) and Section 102 (as defined below). For the avoidance of doubt,
the provisions of this Appendix shall not alter the vesting terms of any Award
as may be specified by the Administrator, and such vesting terms of the Award
may be different and include other limitations and restrictions.
1.4The Plan and this Appendix shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Appendix and the Plan, the provisions of this Appendix shall govern.
2.Definitions.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix:
“3(i) Award” means an Award that is subject to taxation pursuant to Section 3(i)
of the ITO which has been granted to any person who is NOT an Eligible 102
Participant.
“102 Capital Gains Track” means the tax track set forth in Section 102(b)(2) or
Section 102(b)(3) of the ITO, as the case may be.
“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.
“102 Earned Income Track” means the tax track set forth in Section 102(b)(1) of
the ITO.


2

--------------------------------------------------------------------------------





“102 Earned Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Earned Income Track.
“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Eligible 102 Participant,
or being supervised by the Trustee, and includes 102 Capital Gains Track Grants
or 102 Earned Income Track Grants.
“Affiliate” means any Parent or Subsidiary that is an “employing company” within
the meaning of Section 102(a) of the ITO.
“Controlling Shareholder” as defined under Section 32(9) of the ITO, means an
individual who prior to the grant or as a result of the exercise of any Award,
holds or would hold, directly or indirectly, in his name or with a relative (as
defined in the ITO) (i) 10% or more of the outstanding shares of the Company,
(ii) 10% or more of the voting power of the Company, (iii) the right to hold or
purchase 10% or more of the outstanding equity or voting power, (iv) the right
to obtain 10% or more of the “profit” of the Company (as defined in the ITO), or
(v) the right to appoint a Director.
“Election” means the Company’s election of the type (i.e., between 102 Capital
Gains Track or 102 Earned Income Track) of 102 Trustee Grants that it will make
under the Plan, as filed with the ITA.
“Eligible Employee” means (i) selected employees and officers of the Company or
an Affiliate or Directors and (ii) selected Consultants, to whom Awards shall be
made, under the Plan, by the Administrator.
“Eligible 102 Participant” means an individual employed by the Company or by an
Affiliate or a Director, who is not a Controlling Shareholder.
“ITA” means the Israeli Tax Authority.
“ITO” means the Israeli Income Tax Ordinance (New Version) 1961, and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the ITO Rules, all as may be amended from time
to time.
“ITO Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to
Employees) 5763-2003.
“Non-Trustee Grant” means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO and not held in trust or being supervised
by a Trustee.
“Required Holding Period” means the requisite period prescribed by the Section
102 and the ITO Rules, or such other period as may be required by the ITA, with
respect to 102 Trustee Grants, during which Awards granted by the Company and
the Shares issued upon the exercise of Awards must be held or supervised by the
Trustee for the benefit of the person to whom it or they were granted or issued,
as the case may be. As of the Effective Date, the Required Holding Period for
102 Capital Gains Track Grants is twenty four (24) months from the date the
Awards are deposited with or under the supervision of the Trustee.
“Section 102” means the provisions of Section 102 of the ITO, as amended from
time to time.
“Trustee” means a person or entity designated by the Board to serve as a trustee
and/or supervising trustee and approved by the ITA in accordance with the
provisions of Section 102(a) of the ITO.


3

--------------------------------------------------------------------------------





“Trust Agreement” means the agreement(s) between the Company and the Trustee
regarding Awards granted under this Appendix, as in effect from time to time.
3.Types of Grants and Section 102 Election.
3.1Grant of Awards made pursuant to Section 102, shall be made pursuant to
either (a) Section 102(b)(2) or Section 102(b)(3) of the ITO as the case may be,
as 102 Capital Gains Track Grants, or (b) Section 102(b)(1) of the ITO as 102
Earned Income Track Grants. The Company’s Election regarding the type of 102
Trustee Grant it elects to make shall be filed with the ITA. Once the Company
has filed such Election, it may change the type of 102 Trustee Grant that it
elects to make only after the lapse of at least twelve (12) months from the end
of the calendar year in which the first grant was made pursuant to the previous
Election, in accordance with Section 102. For the avoidance of doubt, such
Election shall not prevent the Company from granting Non-Trustee Grants to
Eligible 102 Participants at any time.
3.2Eligible 102 Participants may receive only 102 Trustee Grants or Non-Trustee
Grants under this Appendix. Eligible Employees who are not Eligible 102
Participants may be granted only 3(i) Awards under this Appendix.
3.3No 102 Trustee Grants may be made effective pursuant to this Appendix until
thirty (30) days after the requisite filings required by the ITO (including
specific tax rulings, where applicable) and the ITO Rules have been filed with
the ITA.
3.4The Award agreement or documents evidencing the Awards granted or Shares
issued pursuant to the Plan and this Appendix shall indicate whether the grant
is a 102 Trustee Grant, a Non-Trustee Grant or a 3(i) Grant; and, if the grant
is a 102 Trustee Grant, whether it is a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant.
4.Terms And Conditions of 102 Trustee Grants.
4.1Each 102 Trustee Grant will be deemed granted on the date of grant, in
accordance with the provisions of Section 102 and the Trust Agreement.
4.2Each 102 Trustee Grant granted to an Eligible 102 Participant shall be held
by, or supervised by, the Trustee and each certificate for Shares acquired
pursuant to a 102 Trustee Grant shall be issued to and registered in the name of
a Trustee and shall be held in trust for the benefit of the Eligible Employee,
or in the case of supervised trustee in the name of the Eligible Employee under
the supervison of the Trustee, for the Required Holding Period. After
termination of the Required Holding Period, the Trustee may release such Awards
and any such Shares or in the case of supervisior trustee end its supervision
regarding such 102 Trustee Awards or Shares and release any consideration
received in connection with such Awards or Shares, provided that: (i) the
Trustee has received an acknowledgment from the ITA that the Eligible Employee
has paid any applicable tax due pursuant to the ITO; or (ii) the Trustee and/or
the Company withholds any applicable tax due pursuant to the ITO. The Trustee
shall not release any 102 Trustee Awards


4

--------------------------------------------------------------------------------





or Shares issued thereunder or end its supervision regarding such 102 Trustee
Awards or Shares prior to the full payment of the Eligible Employee's tax
liabilities.
4.3Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant, as applicable) shall be subject to the relevant terms
of Section 102 and the ITO, which shall be deemed an integral part of the 102
Trustee Grant and shall prevail over any term contained in the Plan, this
Appendix or any Award agreement that is not consistent therewith. Any provision
of the ITO and any approvals by the ITA not expressly specified in this Appendix
or any document evidencing a grant that are necessary to receive or maintain any
tax benefit pursuant to Section 102 shall be binding on the Eligible 102
Participant. The Trustee and the Eligible 102 Participant granted a 102 Trustee
Grant shall comply with the ITO, and the terms and conditions of the Trust
Agreement entered into between the Company and the Trustee. For the avoidance of
doubt, it is reiterated that compliance with the ITO specifically includes
compliance with the ITO Rules. Further, the Eligible 102 Participant agrees to
execute any and all documents which the Company or the Trustee may reasonably
determine to be necessary in order to comply with the provision of any
applicable law, and, particularly, Section 102.
4.4During the Required Holding Period, the Eligible 102 Participant shall not
release or sell or require the Trustee to release or sell the Awards or Shares
and other shares received subsequently following any realization of rights
derived from Awards or Shares (including stock dividends) to a third party to
the Eligible 102 Participant, as the case may be, unless permitted to do so by
applicable law. Notwithstanding the foregoing, the Trustee may, pursuant to a
written request and subject to applicable law, release and transfer such Shares
to a designated third party (or in connection with a supervisior trustee, the
release of consideration received in connection with the Awards and Shares),
provided that both of the following conditions have been fulfilled prior to such
transfer: (i)  all taxes required to be paid upon the release and transfer of
the Shares have been withheld for transfer to the ITA; and (ii) the Trustee has
received written confirmation from the Company that all requirements for such
release and transfer have been fulfilled according to the terms of the Company’s
corporate documents, the Plan, any applicable agreement and any applicable law.
To avoid doubt, such sale or release during the Required Holding Period will
result in different tax ramifications to the Eligible 102 Participant under
Section 102 of the ITO and the ITO Rules and/or any other regulations or orders
or procedures promulgated thereunder, which shall apply to and shall be borne
solely by such Eligible 102 Participant.
4.5In the event a stock dividend is declared and/or additional rights are
granted with respect to Shares which were issued upon an exercise of Awards
granted as 102 Trustee Grants, such dividend and/or rights shall also be subject
to the provisions of this Section 4 and the Required Holding Period for such
dividend shares and/or rights shall be measured from the commencement of the
Required Holding Period for the Awards with respect to which the dividend was
declared and/or rights granted. In the event of a cash dividend on Shares, the
Trustee shall transfer the dividend proceeds to the Eligible 102 Participant
after deduction of taxes and mandatory payments in compliance with applicable
withholding requirements.
4.6If an Award which is granted as a 102 Trustee Grant is exercised or vests
during the Required Holding Period, the Shares issued upon such exercise or
vesting shall be issued in the name of the


5

--------------------------------------------------------------------------------





Trustee for the benefit of the Eligible 102 Participant or in the case of
supervisior trustee under the supervison of the Trustee. If such Shares are
issued after the Required Holding Period has lapsed, the Shares issued upon such
exercise or vesting shall, at the election of the Eligible 102 Participant,
either (i) be issued in the name of the Trustee or in the case of supervisior
trustee in the name of the Eligible 102 Participant under the Supervision of the
Trustee, or (ii) be transferred to the Eligible 102 Participant directly,
provided that the Eligible 102 Participant first complies with all applicable
provisions of the Plan and pays all taxes which apply on the Shares or to such
transfer of Shares.
4.7To avoid doubt, notwithstanding anything to the contrary in the Plan, no
grant qualifying as a 102 Trustee Grant shall be substituted for payment in cash
or any other form of consideration, including Awards or Shares, in the absence
of an express approval of the ITA in advance for such substitution
5Assignability.
As long as Awards or Shares are held by the Trustee on behalf of the Eligible
102 Participant, or supervised by the Trustee, all rights of the Eligible 102
Participant over the Awards or Shares are personal, cannot be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution.
6Tax Consequences.
6.1Any tax consequences arising from the grant, exercise or vesting of any
Award, from the payment for Shares covered thereby, or from any other event or
act (of the Company, and/or its Affiliates, and the Trustee or the Eligible
Employee), hereunder, shall be borne solely by the Eligible Employee. The
Company and/or its Affiliates, and/or the Trustee shall be entitled to withhold
taxes according to the requirements under the applicable laws, rules, and
regulations, including withholding taxes at source. Furthermore, the Eligible
Employee shall agree to indemnify the Company and/or its Affiliates and/or the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Eligible Employee. The Company or any of its
Affiliates and the Trustee may make such provisions and take such steps as it
may deem necessary or appropriate for the withholding of all taxes required by
law to be withheld with respect to Awards granted under the Plan and the
exercise or vesting or sale thereof, including, but not limited, to (i)
deducting the amount so required to be withheld from any other amount then or
thereafter payable to an Eligible Employee, and/or (ii) requiring an Eligible
Employee to pay to the Company or any of its Affiliates the amount so required
to be withheld as a condition of the issuance, delivery, distribution or release
of any Shares, and/or (iii) by causing the exercise of Awards and/or the sale of
Shares held by or on behalf of an Eligible Employee, or supervised by the
Trustee, to cover such liability, up to the amount required to satisfy minimum
statuary withholding requirements. In addition, the Eligible Employee will be
required to pay any amounts which exceed the tax to be withheld and remitted to
the tax authorities, pursuant to applicable tax laws, regulations and rules.
6.2With respect to Non-Trustee Grants, if the Eligible Employee ceases to be
employed by the Company or any Affiliate, the Eligible 102 Participant shall
extend to the Company and/or its Affiliate


6

--------------------------------------------------------------------------------





a security or guarantee for the payment of tax due at the time of sale of Shares
to the satisfaction of the Company, all in accordance with the provisions of
Section 102 of the ITO and the ITO Rules.
7.Governing Law and Jurisdiction.
Notwithstanding any other provision of the Plan, with respect to Eligible
Employees subject to this Appendix, the Plan and all instruments issued
thereunder or in connection therewith shall be governed by, and interpreted in
accordance with, the laws of the State of Israel applicable to contracts made
and to be performed therein.
8.Securities Laws.
Without derogation from any provisions of the Plan, all grants pursuant to this
Appendix shall be subject to compliance with the Israeli Securities Law, 1968,
and the rules and regulations promulgated thereunder.






* * * * * * *












7

--------------------------------------------------------------------------------






PALO ALTO NETWORKS, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
Unless otherwise defined herein, the terms defined in the Palo Alto Networks,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Restricted Stock Unit Award Agreement for Non-U.S. Participants and the
Addendum to the Restricted Stock Unit Award Agreement for Non-U.S. Participants
(the “Addendum”) (together, the “Award Agreement”) and the Israeli Appendix to
the Palo Alto Networks, Inc. 2012 Equity Incentive Plan (the "Israeli
Appendix").


NOTICE OF RESTRICTED STOCK UNIT GRANT


Participant:
 
 
Address:
 
 
 
 
 



The Trustee (as defined in the Restricted Stock Unity Award Agreement for
Non-U.S. Participants) has been granted for your benefit the right to receive an
Award of Restricted Stock Units, subject to the terms and conditions of the
Plan, this Award Agreement, and the Trust Agreement between the Company and/or
its Affiliate and the trustee elected by the Company and/or its Affiliate (the
"Trust Agreement") as follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Required Holding Period
 
 
 
(If Under the 102 Capital Gains Track)
 
 
 
Vesting Commencement Date
 
 
 
Number of Restricted Stock Units
 
 
 

Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units will vest on the one
(1) year anniversary of the Vesting Commencement Date, and twenty-five percent
(25%) of the Restricted Stock Units will vest each year thereafter on the same
day as the Vesting Commencement Date, subject to Participant continuing to be a
Service Provider through each such date, as further described in Section 10(j)
of the Award Agreement.


1

--------------------------------------------------------------------------------





In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.


By Participant’s signature and the signature of the representative of Palo Alto
Networks, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan, this Award Agreement, the Israeli Appendix and the
Trust Agreement, including the Terms and Conditions of Restricted Stock Unit
Grant for Non-U.S. Participants, attached hereto as Exhibit A, and the Addendum,
attached hereto as Exhibit B, all of which are made a part of this document.
Participant has reviewed the Plan, this Award Agreement, the Israeli Appendix
and the Trust Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan, the Award Agreement, the Israeli Appendix and the
Trust Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan, the Award Agreement, the Israeli Appendix and the Trust
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.
PARTICIPANT
 
PALO ALTO NETWORKS, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Residence Address:
 
 
 
 
 
 
 
 







2

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
FOR NON-U.S. PARTICIPANTS
1.Grant. The Company hereby grants to the Trustee elected by the Company and/or
its Affiliate (the "Trustee") for the benefit of the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the
“Participant”) under the Plan an Award of Restricted Stock Units, subject to all
of the terms and conditions in this Award Agreement, the Plan, which is
incorporated herein by reference, the Israeli Appendix and the Trust Agreement.
Subject to Section 18(c) of the Plan, in the event of a conflict among the terms
and conditions of the Plan, the terms and conditions of this Award Agreement and
the Israeli Appendix, the terms and conditions of the Plan will prevail. This
Award Agreement shall be governed by and shall conform with and be interpreted
so as to comply with the requirements of Section 102.
Capital Gains Award
The Restricted Stock Units shall be granted to Eligible 102 Participants as 102
Capital Gains Track Grants under the 102 Capital Gains Track. The Restricted
Stock Units together with any additional rights that may be granted to Eligible
102 Participants in connection with such Awards (the "Additional Rights"), shall
be allocated to the Trustee on the Eligible 102 Participants' behalf in
accordance with the provisions of Section 102, under the Capital Gains Track.
By executing this Award Agreement, the Eligible 102 Participant confirms and
acknowledges that the Eligible 102 Participant: (i) read the Plan, the Award
Agreement, the Israeli Appendix and the Trust Agreement, and understands and
accepts their terms and conditions; (ii) understands the provisions of Section
102 and the Capital Gains Track; and (iii) he/she is aware of the fact that the
Company agreed to grant the Restricted Stock Units to the Eligible 102
Participant based on the foregoing confirmation and acknowledgement of the
Eligible 102 Participant.
the Eligible 102 Participant confirms as follows:


i.
With respect to any 102 Award, unless permitted and to the extent allowable by
the provisions of Section 102 and any rules or regulation or orders or
procedures promulgated thereunder and under the Plan and/or the Israeli
Appendix, an Eligible 102 Participant shall not sell or release from trust any
Share received upon the vesting of any 102 Award and/or any share received
subsequently following any realization of rights, including without limitation,
bonus shares, until the lapse of the Required Holding Period. Notwithstanding
the above, if any such sale or release occurs during the Required Holding



3

--------------------------------------------------------------------------------





Period, the sanctions under Section 102 and under any rules or regulation or
orders or procedures promulgated thereunder shall apply to and shall be borne by
such Eligible 102 Participant.
ii.
Notwithstanding anything to the contrary, the Trustee shall not release any
Shares allocated or issued upon vesting of 102 Awards prior to the full payment
of the Eligible 102 Participant’s tax liabilities arising from 102 Awards or
until the Trustee has ensured the payment of the tax liabilities arising from
102 Awards which were granted to him and/or any Shares allocated or issued upon
vesting of such Awards.

iii.
The Eligible 102 Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decision taken and executed in good faith
in relation with the Plan, or any 102 Awards or Share granted to the Eligible
102 Participant thereunder.

iv.
All benefits arising from the 102 Awards, including share dividends (bonus
shares) shall be deposited with the Trustee for the duration of the Required
Holding Period, and the provisions of Section 102 shall apply to such benefits.

2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable Tax-Related Items as defined and set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs, as further described in Section 10(j).
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time,


4

--------------------------------------------------------------------------------





subject to the terms of the Plan. If so accelerated, such Restricted Stock Units
will be considered as having vested as of the date specified by the
Administrator. The payment of Shares vesting pursuant to this Section 4 shall in
all cases be paid at a time or in a manner than is exempt from, or complies
with, Section 409A.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply. Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.1 
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income tax, social insurance and health tax, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to Participant’s
participation in the Plan


5

--------------------------------------------------------------------------------





__________
1 Section 409A applies to and is relevant only for Participants who are U.S.
taxpayers.
and legally applicable to Participant (“Tax-Related Items”). Participant
acknowledges that, regardless of any action taken by the Trustee, the Company
or, if different, the Parent or Subsidiary employing or retaining Participant
(the “Employer”), the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Trustee, the Company or the Employer. Participant further acknowledges
that the Trustee, the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends
or dividend equivalents; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Restricted Stock Units
to reduce or eliminate Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if Participant is subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Trustee, the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
Tax-Related Items, in whole or in part (without limitation) by (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares, or
(c) selling a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise).  To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax-Related Items by reducing the number of
Shares otherwise deliverable to Participant and, until determined otherwise by
the Company, this will be the method by which such tax withholding obligations
are satisfied.
Depending on the withholding method, the Company, the Employer and/or the
Trustee may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates, in which case Participant will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
If Participant fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Sections 3 or 4 or Tax-Related Items
related to Restricted Stock Units otherwise are due, Participant


6

--------------------------------------------------------------------------------





will permanently forfeit such Restricted Stock Units and any right to receive
Shares thereunder and the Restricted Stock Units will be returned to the Company
at no cost to the Company.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
(a)
the Plan is established voluntarily by the Company and it is discretionary in
nature;

(b)
the grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

(c)
all decisions with respect to future Restricted Stock Units or other grants, if
any, will be at the sole discretion of the Company;

(d)
the Restricted Stock Unit grant and Participant’s participation in the Plan
shall not be interpreted as forming an employment or service contract with the
Company, the Employer, or any Parent or Subsidiary;

(e)
Participant is voluntarily participating in the Plan;

(f)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units
are not intended to replace any pension rights or compensation;



7

--------------------------------------------------------------------------------





(g)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income and value of same, are not part of normal or expected
compensation for any purposes, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(h)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(i)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from the termination of Participant as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or rendering services or the terms of Participant’s employment or
service agreement, if any), and in consideration of the grant of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary or the Employer, waives Participant’s ability, if any, to bring
any such claim, and releases the Company, any Parent or Subsidiary and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

(j)
for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or rendering services or the terms of Participant’s employment or
service agreement, if any) and Participant’s right to vest in the Restricted
Stock Units under the Plan, if any, will terminate as of such date and will not
be extended by any notice period (e.g., Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where
Participant is employed or rendering services or the terms of Participant’s
employment or service agreement, if any); the Administrator shall have the
exclusive discretion to determine when Participant is no longer
actively providing services for purposes of Participant’s Restricted Stock Unit
grant (including whether Participant may still be considered to be providing
services while on a leave of absence);



8

--------------------------------------------------------------------------------





(k)
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Shares; and



(l)
Participant acknowledges and agrees that neither the Company, the Employer nor
any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.



11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with
Participant’s own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.
12.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan.


Participant understands that Data may be transferred to a third-party stock plan
service provider as may be selected by the Company, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United


9

--------------------------------------------------------------------------------





States) may have different data privacy laws and protections than Participant’s
country. Participant understands that Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting
Participant’s local human resources representative. Participant authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Further,
Participant understands that Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke Participant’s consent, Participant’s status as a Service
Provider and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing Participant’s consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local human
resources representative.
13.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Palo Alto Networks,
Inc., 3300 Olcott Street, Santa Clara, CA, 95404, or at such other address as
the Company may hereafter designate in writing.
14.Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
15.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any local,
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a


10

--------------------------------------------------------------------------------





condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other Applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such local, state, federal or foreign law or securities exchange and to
obtain any such consent or approval of any such governmental authority or
securities exchange.
17.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
18.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
19.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
21.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
22.Modifications to the Agreement. This Award Agreement and the Trust Agreement
constitute the entire understanding of the parties on the subjects covered.
Participant expressly warrants that he or she is not accepting this Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Award Agreement, the Trust
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the


11

--------------------------------------------------------------------------------





Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
23.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
24.Governing Law. This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of California, and agree that such litigation will be conducted
in the courts of Santa Clara County, California, U.S.A., or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.
25.Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
26.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
27.Addendum. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Unit Award shall be subject to any special terms and conditions
set forth in the Addendum for Participant’s country. Moreover, if Participant
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Award Agreement.
28.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.




12

--------------------------------------------------------------------------------





EXHIBIT B


ADDENDUM
TO THE RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR ELIGIBLE 102 PARTICIPANTS


Confirmation Letter – Trustee 102 Awards


I hereby confirm the following in relation to all awards granted to me under
employee equity benefit plans implemented by the Company and/or the Employer in
Israel (the "Awards"), until I am notified otherwise by the Company and/or the
Employer:


1.
The Awards shall be granted to me under the provisions of the 102 Capital Gains
Track according to Section 102(b)(2) and 102(b)(3) of the Israeli Income Tax
Ordinance and shall be held by the Trustee.



2.
I am familiar with and understand the provisions of Section 102 in general, and
the tax arrangement under the Capital Gains Track in particular, and agree to
comply with such provisions, as amended from time to time. Therefore, I agree
that Awards granted to me, and the ordinary shares that may be derived from such
Awards, will be held or controlled by the Trustee for at least the duration of
the Required Holding Period, as determined in Section 102.



3.
I agree to the trust deed signed between the Company and the Trustee.



4.
I understand that any release of such Awards or ordinary shares from trust
(including any sale) prior to the lapse of the Required Holding Period, will
result in taxation at my marginal tax rate, including social security and health
tax contributions.



5.
I authorize the Company, the Employer, or their agents, to provide the Trustee
with any information required for the purpose of administrating the grant of the
Awards.



6.
I declare that I am a resident of the state of Israel for tax purposes and agree
to notify the Company and/or the Employer upon any change in the residence
address and acknowledges that if I cease to be an Israeli resident or if my
engagement with the Company or the Employer is terminated, the



13

--------------------------------------------------------------------------------





Awards and underlying ordinary shares shall remain subject to Section 102, the
Trust Agreement and the applicable equity plan and grant document.


7.
I understand that the beneficial tax treatment under the Capital Gains Track is
subject to compliance with certain terms and conditions. If such terms and
conditions are not complied with I understand that my Awards may be subject to a
different tax arrangement and may be subject to taxation at my marginal tax
rate, in addition to deductions of appropriate social security and health tax
contributions.



8.
I have had the opportunity to obtain the advice of counsel prior to accepting
this letter.







Confirmation:


Name of Employee: __________________


Signature: __________________________




14

--------------------------------------------------------------------------------





EXHIBIT C


ADDENDUM
TO THE RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
TERMS AND CONDITIONS
This Addendum contains additional terms and conditions that govern the
Restricted Stock Units granted under the Plan to a Participant who resides
and/or works in one of the countries listed below.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently residing and/or working, transfers employment after the
Restricted Stock Units are granted, or is considered a resident of another
country for local law purposes, the terms and conditions of the Restricted Stock
Units contained herein may not be applicable to Participant, and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to Participant.
NOTIFICATIONS
This Addendum contains information regarding exchange controls and certain other
issues of which Participant should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control, and other
laws in effect in the respective countries as of August 2013. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Participant not rely on the information in this Addendum as the
only source of information relating to the consequences of his or her
participation in the Plan because the information may be out of date at the time
Participant vests in the Restricted Stock Units or sells Shares acquired
pursuant thereto.
The information contained herein is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of a particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
his or her country may apply to his or her situation.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently residing and/or working, transfers employment after the
Restricted Stock Units are granted, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner. Certain capitalized terms used but
not defined in this Addendum have the meanings set forth in the Plan and/or the
Award Agreement.
ARGENTINA
NOTIFICATIONS


15

--------------------------------------------------------------------------------





Securities Law Information. Shares of the Company are not publicly offered or
listed on any stock exchange in Argentina. The offer is private and not subject
to the supervision of any Argentine governmental authority.
Exchange Control Information. Provided proceeds from the sale of Shares acquired
under the Plan are held in a U.S. bank or brokerage account for at least 10 days
prior to transfer into Argentina, Participant should be able to freely transfer
such proceeds into Argentina, although Participant should confirm this with his
or her local bank. The Argentine bank handling the transaction may request
certain documentation in connection with the request to transfer proceeds into
Argentina, including evidence of the sale of Shares. If the bank determines that
the 10-day rule or any other rule or regulation promulgated by the Argentina
Central Bank has not been satisfied, it may require that 30% of the proceeds be
placed in a non-interest bearing dollar deposit account for a holding period of
365 days.
Please note that exchange control regulations in Argentina are subject to
frequent change. Participant is solely responsible for complying with any
applicable exchange control rules and should consult with his or her personal
legal advisor prior to remitting proceeds from the sale of Shares.
Foreign Asset/Account Reporting Information. If Participant holds Shares
(acquired upon vesting of the Restricted Stock Units or otherwise) as of
December 31, Participant is required to report certain information regarding the
Shares on his or her annual tax return.
AUSTRALIA
NOTIFICATIONS
Securities Law Information. If Participant acquires Shares under the Plan and
offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant should consult with his or her own legal advisor before making any
such offer in Australia.
AUSTRIA
NOTIFICATIONS
Consumer Protection Information. Participant may be entitled to revoke
acceptance of the Award Agreement on the basis of the Austrian Consumer
Protection Act (the “Act”) under the conditions listed below, if the Act is
considered to be applicable to the Award Agreement and the Plan:
(i) The revocation must be made within one (1) week after acceptance of the
Award Agreement.
(ii) The revocation must be in written form to be valid. It is sufficient if
Participant returns the Award Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the Award Agreement, provided the revocation is sent within the period
discussed above.


16

--------------------------------------------------------------------------------





Exchange Control Information.  If Participant holds Shares acquired under the
Plan outside of Austria, Participant must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter does not exceed €30,000,000 or if the value of the Shares in any given
year as of December 31 does not exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed, whereas if the latter threshold is
exceeded, annual reports must be given. The deadline for filing the annual
report is January 31 of the following year.
A separate reporting requirement applies when Participant sells Shares acquired
under the Plan or receives a dividend. In that case, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad exceeds €3,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month, on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Participant is required to report
any bank accounts opened and maintained outside of Belgium on his or her annual
tax return.
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Restricted Stock Units, Participant
acknowledges that he or she agrees to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with the vesting of the
Restricted Stock Units and the sale of the Shares acquired pursuant thereto.
NOTIFICATIONS
Exchange Control Information. If Participant is resident or domiciled in Brazil,
he or she will be required to report the vesting of the Restricted Stock Units
in the month following the vesting, and will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights equals or exceeds
US$100,000. Assets and rights that must be reported include the Shares.
CANADA
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan, the grant
of Restricted Stock Units does not provide any right for Participant to receive
a cash payment; the Restricted Stock Units are payable in Shares only.


17

--------------------------------------------------------------------------------





Termination of Service. The following provision replaces Section 10(j) of the
Award Agreement:
For purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or rendering
services or the terms of Participant’s employment or service agreement, if any)
as of the date that is the earlier of (i) the date of Participant’s termination,
(ii) the date Participant receives notice of termination as a Service Provider,
or (iii) the date Participant is no longer actively providing service, and will
not be extended by any notice period (e.g., active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or rendering services or the terms of Participant’s employment or service
agreement, if any); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of the Restricted Stock Units (including whether Participant may still be
considered to be providing services while on a leave of absence).
The following provisions apply if Participant resides in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.
Consentement Pour Recevoir Des Informations en Anglais. Les parties
reconnaissent avoir exigé la rédaction en anglais de la convention, ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement, à la présente convention.
Data Privacy. The following provision supplements Section 12 of the Award
Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Company, the Employer and/or any Parent or Subsidiary to
disclose and discuss such information with their advisors. Participant also
authorizes the Company, the Employer and/or any Parent or Subsidiary to record
such information and to keep such information in Participant’s employment file.
NOTIFICATIONS
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the sale of the Shares takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).
Foreign Asset/Account Reporting Information. Participant is required to report
any foreign property (including Restricted Stock Units and Shares) on form T1135
(Foreign Income Verification Statement) if the total value of the foreign
property exceeds C$100,000 at any time in the year. The form must be


18

--------------------------------------------------------------------------------





filed by April 30 of the following year. Participant is advised to consult with
his or her personal legal advisor to ensure compliance with applicable reporting
obligations.
CHILE
NOTIFICATIONS
Securities Law Information. Neither the Company nor the Shares subject to the
Restricted Stock Units are registered with the Chilean Registry of Securities or
under the control of the Chilean Superintendence of Securities.
Exchange Control Information. Participant is not required to repatriate funds
obtained from the sale of Shares to Chile. However, if Participant decides to
repatriate such funds, Participant must do so through the Formal Exchange Market
if the amount of the funds exceeds US$10,000. In such case, Participant must
report the payment to a commercial bank or registered foreign exchange office
receiving the funds.
If Participant’s aggregate investments held outside of Chile exceed US$5,000,000
(including the i value of Shares received under the Plan), Participant must
report the investments annually to the Central Bank. Annex 3.1 of Chapter XII of
the Foreign Exchange Regulations must be used to file this report.
Please note that exchange control regulations in Chile are subject to change.
Participant should consult with his or her personal legal advisor regarding any
exchange control obligations that Participant may have in connection with the
vesting of the Restricted Stock Units or the sale of Shares acquired at vesting.
Foreign Asset/Account Reporting Information. The Chilean Internal Revenue
Service (“CIRS”) requires all taxpayers to provide information annually
regarding foreign investments held abroad (including Shares). These annual
reporting obligations must be complied with by submitting a sworn statement
setting forth this information before March 15 of each year. The form to be used
to submit the sworn statement is Tax Form 1851 “Annual Sworn Statement Regarding
Investments Held Abroad.”. The statement must be submitted electronically
through the CIRS website: www.sii.cl.
COLOMBIA
NOTIFICATIONS
Exchange Control Information. Investment in assets located abroad (such as
Shares acquired under the Plan) does not require prior approval. However, if the
value of Participant’s aggregate investments held abroad, including Share as of
December 31 of the applicable calendar year equals or exceeds US$500,000, these
investments must be registered with the Central Bank (Banco de la Repulica).
Upon sale or other disposition of investments (including Shares) which have been
registered with the Central Bank, the registration with the Central Bank must be
cancelled no later than March 31 of the year following the sale or disposition
(or a fine of up to 200% of the value of the infringing payment will apply).


19

--------------------------------------------------------------------------------





FINLAND
There are no country-specific provisions.
FRANCE
TERMS AND CONDITIONS
Language Consent. By accepting the grant, Participant confirms having read and
understood the Plan and Award Agreement which were provided in the English
language. Participant accepts the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, le
Participant confirme avoir lu et compris le Plan et le Contrat, qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If Participant holds Shares outside
of France or maintains a foreign bank account, Participant is required to report
such to the French tax authorities when filing his or her annual tax return.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. (Bundesbank). In case of payments
in connection with securities (including proceeds realized upon the sale of
Shares), the report must be made by the 5th day of the month following the month
in which the payment was received. Effective from September 2013, the report
must be filed electronically. The form of report (“Allgemeine Meldeportal
Statistik”) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English. Participant is responsible for
complying with applicable reporting requirements.
HONG KONG
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan, the grant
of Restricted Stock Units does not provide any right for Participant to receive
a cash payment; the Restricted Stock Units are payable in Shares only.
Sale of Shares. In the event the Restricted Stock Units vest within six months
of the Date of Grant, Participant agrees that he or she will not dispose of the
Shares acquired prior to the six-month anniversary of the Date of Grant.


20

--------------------------------------------------------------------------------





NOTIFICATIONS
Securities Law Notice. WARNING: The Restricted Stock Units and the Shares issued
upon vesting do not constitute a public offering of securities under Hong Kong
law and are available only to certain Service Providers. The Award Agreement,
including this Addendum, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. In addition, the documents have not been reviewed by
any regulatory authority in Hong Kong. The Restricted Stock Units are intended
only for the personal use of each Participant, and may not be distributed to any
other person. If Participant is in any doubt about any of the contents of the
Award Agreement, including this Addendum, or the Plan, Participant should obtain
independent professional advice.
INDIA
NOTIFICATIONS
Exchange Control Information. Participant must repatriate any proceeds from the
sale of Shares acquired under the Plan or the receipt of any dividends paid on
such Shares to India and convert the proceeds into local currency within 90 days
of receipt. Participant will receive a foreign inward remittance certificate
(“FIRC”) from the bank where Participant deposits the foreign currency.
Participant should maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation. Participant acknowledges that it is Participant’s responsibility
to comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. Participant is required to declare
any foreign bank accounts and any foreign financial assets (including Shares
held outside India) in Participant’s annual tax return. Participant is
responsible for complying with this reporting obligation and is advised to
confer with his or her personal tax advisor in this regard.
INDONESIA
NOTIFICATIONS
Exchange Control Information. If Participant remits proceeds from the sale of
Shares or the receipt of any dividends paid on such Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, Participant must complete a “Transfer Report
Form.” The Transfer Report Form will be provided to Participant by the bank
through which the transaction is made.
ITALY


21

--------------------------------------------------------------------------------





TERMS AND CONDITIONS
Data Privacy Notification. The following provision replaces Section 12 of the
Award Agreement:
Participant understands that the Employer, the Company and any Parent or
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, date
of birth, social insurance (to the extent permitted under Italian law) or other
identification number, salary, nationality, job title, Shares or directorships
held in the Company or any Parent or Subsidiary, details of all Restricted Stock
Units granted, or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, managing and administering the Plan.
Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Controller of personal data processing is Palo Alto Networks, Inc., with
registered offices at 3300 Olcott Street, Santa Clara, CA 95054, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its Representative in Italy for
privacy purposes is Palo Alto Networks (UK) Limited, with registered offices at
Via Bianca Maria n. 21, 20122 Milano, Italy. Participant understands that Data
will not be publicized, but it may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan. Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company.
Participant further understands that the Employer, the Company and/or any Parent
or Subsidiary will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing Participant’s participation in the
Plan, and that the Company and/or any Parent or Subsidiary may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom Participant may elect to deposit
any Shares acquired under the Plan. Such recipients may receive, possess, use,
retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing Participant’s participation in the
Plan. Participant understands that these recipients may be located in the
European Economic Area or elsewhere, such as the United States. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Data as soon as it has completed all the necessary legal obligations connected
with the management and administration of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.


22

--------------------------------------------------------------------------------





The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.
Furthermore, Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.
Acknowledgement. Participant acknowledges that he or she has read and
specifically and expressly approves the following sections of the Agreement:
Section 7 - Withholding of Taxes, Section 10 - Nature of Grant, Section 24 -
Governing Law, Section 25 - Language, Section 19 - Electronic Delivery, Section
21 - Agreement Severable, and Section 26 - Imposition of Other Requirements. In
addition, Participant acknowledges that he or she has read and specifically and
expressly approves the Data Privacy Notification above.
NOTIFICATIONS
Exchange Control Information. Participant is required to report the following on
his or her annual tax return (Form UNICO, Schedule RW) or on a special form if
no tax return is required: (1) any transfers of cash or Shares to or from Italy
exceeding €10,000, (2) any foreign investments or investments held outside of
Italy at the end of the calendar year exceeding €10,000 if such investments
(cash or Shares) may result in income taxable in Italy, and (3) the amount of
the transfers to and from abroad which have had an impact during the calendar
year on Participant’s foreign investments or investments held outside of Italy,
to the extent that the overall amount of the transfers exceed €10,000. Under
certain circumstances, Participant may be exempt from the requirement under (1)
above if the transfer or investment is made through an authorized broker
resident in Italy.
Tax on Foreign Financial Assets. Effective from 2011, a tax on the value of the
financial assets held outside of Italy by individuals resident of Italy has been
introduced. Such tax is levied at an annual rate of 1.5 per thousand (0.15%)
starting from 2013.  The taxable amount will be the fair market value of the
financial assets (including Shares) assessed at the end of the calendar year.
JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Participant is required to report
details of any assets held outside of Japan (including Shares acquired under the
Plan as of December 31), to the extent such assets have a total net fair market
value exceeding ¥50 million. Such report will be due by March 15


23

--------------------------------------------------------------------------------





of the following year. Participant should consult with his or her personal tax
advisor to determine if the reporting obligation applies to his or her personal
situation.
KOREA
NOTIFICATIONS
Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Shares or the receipt of dividends
in a single transaction to repatriate the sale proceeds back to Korea within
eighteen months of the sale/receipt.
MALAYSIA
NOTIFICATIONS
Insider Trading Information. Participant should be aware of the Malaysian
insider-trading rules, which may impact the acquisition or disposal of Shares
under the Plan. Under Malaysian insider-trading rules, Participant is prohibited
from acquiring or selling Shares when in possession of information that is not
generally available and that Participant knows or should know will have a
material effect on the price of Shares once such information is generally
available.
Director Notification Obligation. If Participant is a director of a Malaysian
Parent or Subsidiary, Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Parent or Subsidiary in writing when
Participant receives or disposes of an interest (e.g., Shares) in the Company or
any related company. Such notifications must be made within 14 days of receiving
or disposing of any interest in the Company or any related company.
MEXICO
TERMS AND CONDITIONS
Acknowledgement of the Award Agreement. By accepting the Restricted Stock Units,
Participant acknowledges that he or she has received a copy of the Plan and the
Award Agreement, including this Addendum, which he or she has reviewed.
Participant further acknowledges that he or she accepts all the provisions of
the Plan and the Award Agreement, including this Addendum. Participant also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in the “Nature of Grant” section of the Award
Agreement, which clearly provide as follows:
(1)
Participant’s participation in the Plan does not constitute an acquired right;

(2)
The Plan and Participant’s participation in it are offered by the Company on a
wholly discretionary basis;

(3)
Participant’s participation in the Plan is voluntary; and



24

--------------------------------------------------------------------------------





(4)
The Company and any of its Parent and Subsidiaries are not responsible for any
decrease in the value of any Shares acquired under the Plan.

Labor Law Acknowledgement and Policy Statement. By accepting the Restricted
Stock Units, Participant acknowledges that the Company, with registered offices
at 3300 Olcott Street, Santa Clara, CA 95054, U.S.A., is solely responsible for
the administration of the Plan. Participant further acknowledges that his or her
participation in the Plan, the grant of Restricted Stock Units and any
acquisition of Shares under the Plan do not constitute an employment
relationship between Participant and the Company because Participant is
participating in the Plan on a wholly commercial basis. Based on the foregoing,
Participant expressly acknowledges that the Plan and the benefits that he or she
may derive from participation in the Plan do not establish any rights between
Participant and the Employer and do not form part of the employment conditions
and/or benefits provided by the Employer, and any modification of the Plan or
its termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue the
Participant’s participation in the Plan at any time, without any liability to
Participant.
Finally, Participant hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Parent, Subsidiaries, branches, representation
offices, shareholders, officers, agents or legal representatives, with respect
to any claim that may arise.
Spanish Translation
Reconocimiento del Convenio de Concesión. Al aceptar las Unidades de Acciones
Restringidas (“Unidades”), el Beneficiario reconoce que ha recibido y revisado
una copia del Plan y del Convenio de Concesión, incluyendo este Apéndice. El
Beneficiario reconoce y acepta todas las disposiciones del Plan y del Convenio
de Concesión, incluyendo el apéndice. El Beneficiario también reconoce que ha
leído y aprobado de forma expresa los términos y condiciones establecidos en la
sección: “Nature of Grant” del Convenio de Concesión, que claramente establece
lo siguiente:
(1)
La participación del Beneficiario en el Plan no constituye un derecho adquirido;

(2)
El Plan y la participación del Beneficiario en él es ofrecido por la Compañía de
manera completamente discrecional;

(3)
La participación del Beneficiario en el Plan es voluntaria; y

(4)
La Compañía y su Padre y sus Subsidiarias no son responsables por ninguna
disminución en el valor de las Acciones adquiridas en virtud del Plan.



25

--------------------------------------------------------------------------------





Reconocimiento del Derecho Laboral y Declaración de la Política. Al aceptar el
otorgamiento de las Unidades, el Beneficiario reconoce que la Compañía, con
domicilio social en 3300 Olcott Street, Santa Clara, CA 95054, E.U.A., es la
única responsable de la administración del Plan. Además, el Beneficiario
reconoce que su participación en el Plan, la concesión de las Unidades y
cualquier adquisición de Acciones en virtud del Plan no constituyen una relación
laboral entre el Beneficiario y la Compañía, en virtud de que el Beneficiario
está participando en el Plan sobre una base totalmente comercial. Por lo
anterior, el Beneficiario expresamente reconoce que el Plan y los beneficios que
puedan derivarse de su participación no establecen ningún derecho entre el
Beneficiario y el Empleador y que no forman parte de las condiciones de trabajo
y/o beneficios otorgados por el Empleador, y cualquier modificación del Plan o
la terminación no constituirá un cambio o modificación de los términos y
condiciones en el empleo del Beneficiario.
Además, el Beneficiario comprende que su participación en el Plan es el
resultado de una decisión discrecional y unilateral de la Compañía, por lo que
la misma se reserva el derecho absoluto de modificar y/o suspender la
participación del Beneficiario en el Plan en cualquier momento, sin
responsabilidad alguna del Beneficiario.
Finalmente, el Beneficiario manifiesta que no se reserva acción o derecho alguno
que origine una demanda en contra de la Compañía, por cualquier indemnización o
daño relacionado con las disposiciones del Plan o de los beneficios otorgados en
el mismo, y en consecuencia el Beneficiario libera de la manera más amplia y
total de responsabilidad a la Compañía, sus padre, subsidiarias, sucursales,
oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
NETHERLANDS
NOTIFICATIONS
Insider Trading Information. Participant should be aware of Dutch insider
trading rules that may impact the sale of Shares acquired under the Plan. In
particular, Participant may be prohibited from effecting certain transactions if
he or she has insider information regarding the Company.
By accepting the grant of the Restricted Stock Units and participating in the
Plan, Participant acknowledges having read and understood this Insider Trading
Information and further acknowledges that it is Participant’s responsibility to
comply with the following Dutch insider trading rules.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of details concerning the issuing company
to which the securities relate that is not public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any Service Provider in the Netherlands who
has inside information as described herein.


26

--------------------------------------------------------------------------------





Given the broad scope of the definition of inside information, certain Service
Providers working in the Netherlands (including a Participant in the Plan) may
have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the Participant had
such inside information. If Participant is uncertain whether the insider trading
rules apply to him or her, Participant should consult with his or her personal
legal advisor.
NEW ZEALAND
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
POLAND
Exchange Control Information. If Participant holds foreign securities (including
Shares) and maintains accounts abroad, Participant may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN 7 million,
Participant must file reports on the transactions and balances of the accounts
on a quarterly basis. Further, any fund transfers into or out of Poland in
excess of €15,000 must be effected through a bank in Poland. Polish residents
are required to store all documents related to foreign exchange transactions for
a period of five years.


QATAR
There are no country-specific provisions.
SINGAPORE
NOTIFICATIONS
Securities Law Information. The grant of the Restricted Stock Units under the
Plan is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. Participant should note that the Restricted Stock Units
are subject to section 257 of the SFA and that Participant will not be able to
make (i) any subsequent sale of the Shares in Singapore or (ii) any offer of
such subsequent sale of the Shares subject to the Restricted Stock Units in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


27

--------------------------------------------------------------------------------





Director Notification Obligation. If Participant is a director, associate
director or shadow director of a Singaporean Parent or Subsidiary, Participant
is subject to certain notification requirements under the Singapore Companies
Act. Among these requirements is an obligation to notify the Singaporean Parent
or Subsidiary in writing when (i) Participant receives an interest (e.g.,
Shares) in the Company or any related companies or (ii) Participant sells or
receives Shares of the Company or any related company (including when
Participant sells or receives Shares acquired under the Plan). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any related company. In addition, a notification
must be made of the Participant’s interests in the Company or any related
company within two business days of becoming a director.
Insider Trading Information. Participant should be aware of the Singaporean
insider trading rules, which may impact Participant’s acquisition or disposal of
Shares or rights to Shares under the Plan. Under the Singaporean insider trading
rules, Participant is prohibited from acquiring or selling Shares or rights to
Shares when in possession of information which is not generally available and
which Participant knows or should know will have a material effect on the price
of the Shares once such information is generally available.
SOUTH AFRICA
TERMS AND CONDITIONS
Withholding of Taxes. The following provision supplements Section 7 of the Award
Agreement:
By accepting the Restricted Stock Units, Participant agrees to immediately
notify the Employer of the amount of any gain realized upon vesting of the
Restricted Stock Units. If Participant fails to advise the Employer of the gain
realized upon vesting of the Units, then he or she may be liable for a fine.
Participant will be responsible for paying the difference between the actual tax
liability and the amount withheld by the Company or the Employer.
NOTIFICATIONS
Exchange Control Information. By accepting the Restricted Stock Units,
Participant acknowledges that Participant is solely responsible for complying
with applicable South African exchange control regulations. Since the exchange
control regulations change frequently and without notice, Participant should
consult Participant’s legal advisor prior to the acquisition or sale of Shares
acquired under the Plan to ensure compliance with current regulations. As noted,
it is Participant’s responsibility to comply with South African exchange control
laws, and neither the Company nor any Parent or Subsidiary will be liable for
any fines or penalties resulting from Participant’s failure to comply with
applicable laws.
SPAIN
TERMS AND CONDITIONS
Labor Law Acknowledgment. This section supplements Section 10 of the Award
Agreement:


28

--------------------------------------------------------------------------------





In accepting the Restricted Stock Units, Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.
Participant understands that the Company has unilaterally, gratuitously, and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be Service Providers throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind the Company or any Parent
or Subsidiary on an ongoing basis. Consequently, Participant understands that
the Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units or the Shares acquired upon vesting shall not become a
part of any employment or service contract (either with the Company or any
Parent or Subsidiary) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation), or any other right
whatsoever. In addition, Participant understands that this grant would not be
made to Participant but for the assumptions and conditions referred to above;
thus, Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of Restricted Stock Units shall be null and void.
Further, the vesting of the Restricted Stock Units is expressly conditioned on
Participant’s continued and active rendering of service, such that if
Participant’s status as a Service Provider terminates for any reason whatsoever,
the Restricted Stock Units cease vesting immediately effective on the date of
Participant’s termination of status as a Service Provider. This will be the
case, for example, even if (1) Participant is considered to be unfairly
dismissed without good cause; (2) Participant is dismissed for disciplinary or
objective reasons or due to a collective dismissal; (3) Participant terminates
service due to a change of work location, duties or any other employment or
contractual condition; (4) Participant terminates service due to a unilateral
breach of contract by the Company or any Parent or Subsidiary; or (5)
Participant’s status as a Service Provider terminates for any other reason
whatsoever.
NOTIFICATIONS
Securities Law Information. The Restricted Stock Units described in the Plan and
the Award Agreement, including this Addendum, do not qualify under Spanish
regulations as a security. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Plan and the Award Agreement, including this Addendum, have not been nor
will they be registered with the Comisión Nacional del Mercado de Valores
(Spanish Securities Exchange Commission), and they do not constitute a public
offering prospectus.
Exchange Control Information. It is Participant’s responsibility to comply with
exchange control regulations in Spain. Participant must declare the acquisition
of Shares for statistical purposes to the Spanish Direccion General de Comercio
e Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness.
Generally, the declaration must be filed in January for Shares owned as of
December 31 of each year; however, if the value of the Shares or the sale
proceeds exceed €1,502,530, a declaration must be filed within one month of the
acquisition or sale, as applicable.


29

--------------------------------------------------------------------------------





When receiving foreign currency payments in excess of €50,000 derived from the
ownership of Shares (e.g., as a result of the sale of the Shares), Participant
must inform the financial institution receiving the payment of the basis upon
which such payment is made. Participant will likely need to provide the
institution with the following information: (i) Participant’s name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment; (iv) the currency used; (v) the
country of origin; (vi) the reasons for the payment; and (vii) any additional
information that may be required.
Foreign Asset/Account Reporting Information. Effective January 1,
2013, Participant is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
Shares held in such accounts if the value of the transactions during the prior
tax year or the balances in such accounts as of December 31 of the prior tax
year exceed €1,000,000.
Further, effective January 1, 2013, to the extent that Participant holds Shares
and/or has bank accounts outside Spain with a value in excess of €50,000 (for
each type of asset) as of December 31, Participant will be required to report
information on such assets on his or her tax return (tax form 720) for such
year.  After such Shares and/or accounts are initially reported, the reporting
obligation will apply for subsequent years only if the value of any
previously-reported Shares or accounts increases by more than €20,000.
Participant is strongly advised to consult with his or her personal advisor in
this regard.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
NOTIFICATIONS
Securities Law Information. The grant of the Restricted Stock Units is
considered a private offering in Switzerland and is therefore not subject to
securities registration in Switzerland.
TAIWAN
NOTIFICATIONS
Securities Law Information. The grant of the Restricted Stock Units and the
Shares to be issued pursuant to the Plan are available only for certain Service
Providers. It is not a public offer of securities by a Taiwanese company;
therefore, it is exempt from registration in Taiwan.
Exchange Control Information. Participant may acquire and remit foreign currency
(including proceeds from the Shares) into and out of Taiwan up to US$5,000,000
per year. If the transaction amount is TWD$500,000 or more in a single
transaction, Participant must submit a Foreign Exchange Transaction Form and
also provide supporting documentation to the satisfaction of the remitting bank.


30

--------------------------------------------------------------------------------





THAILAND
NOTIFICATIONS
Exchange Control Information. It is Participant’s responsibility to comply with
all exchange control regulations in Thailand. Participant is required to
immediately repatriate the proceeds from the sale of Shares or the receipt of
dividends to Thailand if the proceeds realized in a single transaction exceed
US$50,000. Within the next 360 days after the repatriation date, Participant
must deposit the proceeds into a foreign currency deposit account or convert
them to local currency. If the amount of such proceeds is equal to or greater
than US$50,000, Participant must specifically report the inward remittance to
the Bank of Thailand on a Foreign Exchange Transaction Form through the bank at
which Participant deposits or converts the proceeds.
TURKEY
NOTIFICATIONS
Securities Law Information. By accepting the Restricted Stock Units and
participating in the Plan, Participant acknowledges that Participant understands
that the Shares acquired under the Plan cannot be sold in Turkey. The Shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “PANW” and the Shares may be sold through this
exchange.
Financial Intermediary Information.  Pursuant to Decree No. 32 on the Protection
of the Value of the Turkish Currency (“Decree 32”) and Communiqué No. 2008-32/34
on Decree No. 32, any activity related to investments in foreign securities
(e.g., the sale of Shares acquired under the Plan) must be conducted through a
bank or financial intermediary institution licensed by the Turkish Capital
Markets Board and should be reported to the Turkish Capital Markets Board.  
Participant understands that Participant is solely responsible for complying
with this requirement and is strongly advised to contact his or her personal
legal advisor for further information regarding his or her obligations in this
respect.
UNITED ARAB EMIRATES
NOTIFICATIONS
Securities Law Information. Participation in the Plan is being offered only to
selected Service Providers and is in the nature of providing equity incentives
to Service Providers in the United Arab Emirates. The Plan and the Award
Agreement are intended for distribution only to such Service Providers and must
not be delivered to, or relied on by, any other person. Participant should
conduct his or her own due diligence on the Shares. If Participant does not
understand the contents of the Plan and the Award Agreement, Participant should
consult an authorized financial adviser. The Emirates Securities and Commodities
Authority has no responsibility for reviewing or verifying any documents in
connection with the Plan. Neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved the Plan or the Award Agreement
nor taken steps to verify the information set out therein, and have no
responsibility for such documents.


31

--------------------------------------------------------------------------------





UNITED KINGDOM
TERMS AND CONDITIONS
Form of Payment. Notwithstanding any discretion contained in the Plan, the grant
of Restricted Stock Units does not provide any right for Participant to receive
a cash payment; the Restricted Stock Units are payable in Shares only.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. As a condition of participation in the Plan and the vesting of
the Restricted Stock Units, Participant agrees to accept any liability for
secondary Class 1 National Insurance contributions that may be payable by the
Company, the Employer, any Parent or Subsidiary in connection with the
Restricted Stock Units and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without prejudice to the foregoing, Participant agrees to
execute a joint election with the Company or the Employer, the form of such
joint election (the “Joint Election”) having been approved formally by Her
Majesty’s Revenue and Customs (“HMRC”), and any other required consent or
election prior to vesting of the Restricted Stock Units. Participant further
agrees to execute such other joint elections as may be required between
Participant and any successor to the Company, the Employer, any Parent or
Subsidiary. Participant further agrees that the Company, the Employer, any
Parent or Subsidiary may collect the Employer NICs from Participant by any of
the means set forth in Section 7 of the Award Agreement.
If Participant does not enter into a Joint Election prior to the vesting of the
Restricted Stock Units, he or she will not be entitled to vest in the Restricted
Stock Units unless and until he or she enters into a Joint Election, and no
Shares will be issued to Participant under the Plan, without any liability to
the Company, the Employer, or any Parent or Subsidiary.
Withholding of Taxes. This provision supplements Section 7 of the Award
Agreement.
If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected tax will constitute a loan owed by
Participant to the Employer, effective on the Due Date. Participant agrees that
the loan will bear interest at the then-current HMRC Official Rate, it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 7 of the Award
Agreement. Notwithstanding the foregoing, if Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities Exchange Act of 1934, as amended), Participant will not be
eligible for such a loan to cover the tax liability. In the event that
Participant is a director or executive officer and the income tax due is not
collected from or paid by Participant by the Due Date, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and national insurance contributions (“NICs”) will be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer for the value of any employee
NICs due on this additional benefit. Participant acknowledges


32

--------------------------------------------------------------------------------





that the Company or the Employer may recover such additional NICs at any time
thereafter by any of the means set forth in Section 7 of the Award Agreement.










33